Citation Nr: 1122873	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the above claim.

In February 2005 and October 2007, the Board remanded the present matter for additional development and due process concerns.  

In June 2010, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a February 2011 Order, vacated the Board's June 2010 decision and remanded the matter to the Board.


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran seeks service connection for PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran has reported the following stressful events.  

(1) In the summer of 1961, while serving on Christmas Island in the South Pacific, five of the Veteran's friends were involved in a jeep accident and that he and his best friend, M.M.P., "Red," were the duty photographers at the time of the accident and were required to take photographs of the scene.  The Veteran described the scene stating that all of his friends were torn apart and he had to help put their bodies in body bags.  He stated that he still dreams about the incident and his friends who died.  He later indicated that the year was 1962.  

(2) While serving on Christmas Island, the Veteran and Red volunteered to fish for fresh fish for his unit.  During one fishing excursion, the Veteran and Red were wading in the water when a shark charged at them.  The Veteran threw a spear at the shark, which struck its back and the shark swam away.  

(3) While in Manila, Philippines, during the summer of 1963, the Veteran was walking with PH3 E.S. and another shipmate when they witnessed a bus crash into a jeepney.  All the passengers managed to escape, but the driver of the bus was burned alive.  The Veteran tried to help him, but was unable to and watched him die.

(4) In the summer of 1962, the Veteran was trapped in a cockpit simulator "drunker" underwater and almost drowned.

(5) While stationed in San Diego, in late fall 1962, the Veteran was held for two hours in a "black box" isolation chamber which is 2 feet by 2 feet by 2 feet during survival training.

(6) While stationed in Yokosuka, Japan, in the summer of 1963, the Veteran was nearly hit by a high-speed train in a tunnel, which he was trying to photograph.  He stated that the incident affected his hearing.

The Board previously requested that verification of the Veteran's claimed stressors be obtained from the U.S. Armed Services Center for Research of Unit Records (CRUR) (Note: CURR is now called the U. S. Army and Joint Services Records Research Center (JSRRC).  The first response was received in July 2002.  At that time, JSRRC stated that the records they were able to locate are brief and do not document the incidents the Veteran mentioned and that in order to conduct additional research, the Veteran must provide more specific information. Thereafter, the Veteran was afforded an opportunity to clarify the stressors with more specificity.  The next response from JSRRC was received in January 2010.  In that correspondence, JSRRC indicated that the Veteran's stressors could not be confirmed.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether the veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

If VA determines a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborate his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that a veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

The Veteran does not contend, nor does the record show, that any claimed stressor was combat-related.  As such, his allegations with regard to stressors alone are not enough to establish the occurrence of a stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  In the three previously noted cases, the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been revised as to "Evidence of Stressors in Service" to read, in part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the MANUAL 21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Veteran's case has been remanded several times by the Board in order to afford the Veteran the opportunity to submit additional details regarding his alleged stressors, such as dates, places, detailed descriptions of the events, and any other identifying information.  He was also sent multiple letters requesting this information.  He has also been afforded the opportunity to submit supporting statements and other evidence, including pertinent photographs and a buddy statement from "Red."  The Veteran did not submit photographs of the jeep accident, but submitted photographs of friends that he knew.  In addition, since the JMR, a statement has been received from "Red" or M.M.P. who indicated that he served with the Veteran at the same time, at the same location, and with the same duty as a diver and photographer with the United States Navy mobile phone unit, formerly known as Combat Camera Group.  He described that while they were stationed at Christmas Island in the summer of 1961, there were six sailors who had been on the docks, visited with their unit, and socialized with their unit.  At around midnight one evening, five of the six sailors went back to the docks to get to their ship and go back on duty.  Shortly thereafter, their unit received a call that there had been an accident and photographers were needed.  He stated that both he and the Veteran grabbed their gear and reported to the accident site.  They then found that the five sailors had been in the accident and were deceased.  They took pictures of the scene.  

A review of the Veteran's DD Form 214 confirms that he was part of a mobile photography unit.

In light of the foregoing, the Board finds that there is credible supporting evidence of a stressor put forth by the Veteran.  Although the JSRRC could not confirm an in-service stressor, the Board finds that Red's statements, when considered with the statements of the Veteran as well as the DD Form 214, are credible and persuasive evidence of the Veteran's first claimed stressor.  Thus, there is a corroborated stressor, supported by credible evidence of its occurrence.  

VA medical evidence dated after the Veteran was discharged from service establishes that he has PTSD, but attributes the diagnosis to the Veteran's post-service employment as a police officer as well as negative incarceration experiences.  See VA medical record dated September 18, 2000.  However, there is also post-service VA medical evidence which attributes the diagnosis of PTSD to the incident described by the Veteran and Red.  See VA medical record dated March 15, 2001.

Therefore, in addition to the credible supporting evidence of an in-service stressor, there is medical evidence diagnosing PTSD as well as a link, established by medical evidence, between current symptoms and the in-service stressor.  Accordingly, the criteria for service connection for PTSD have been met and service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


